Case 2:20-cv-00030-JRG Document 121 Filed 12/14/20 Page 1 of 4 PageID #: 14847




                     IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO., LTD.,

       Plaintiff,

 v.

 VERIZON COMMUNICATIONS, INC. et al.                     No. 2:20-cv-00030-JRG

       Defendants.


 VERIZON BUSINESS NETWORK SERVICES,
 INC., et al.

       Counterclaim-Plaintiffs,

 v.

 HUAWEI TECHNOLOGIES CO., LTD.,

       Counterclaim-Defendants.




       VERIZON’S NOTICE TO THE COURT WITHDRAWING MOTION TO
                 COMPEL EMAIL PRODUCTION (DKT. 116)
Case 2:20-cv-00030-JRG Document 121 Filed 12/14/20 Page 2 of 4 PageID #: 14848




       Verizon Communications, Inc., Verizon Business Network Services, Inc., Verizon

Enterprise Solutions, LLC, Cellco Partnership d/b/a Verizon Wireless, Inc., Verizon Data Services

LLC, Verizon Business Global LLC, Verizon Services Corp., and Verizon Patent and Licensing

Inc. (collectively “Verizon”) file this Notice (“Notice”) to the Court Withdrawing Motion to

Compel Email Production. Verizon will separately file an additional notice in accordance with the

Court’s rules addressing other motions presently set for hearing on December 17, 2020.

       In support of this Notice, Verizon shows the Court as follows:

       1.       On December 9, 2020 Verizon filed its Motion to Compel Email Production

(“Motion”). See Dkt. No. 116.

       2.       Verizon’s Motion is presently set for hearing on December 17, 2020 at 9 a.m. See

Dkt. No. 117.

       3.       By way of this Notice, Verizon hereby: (i) notifies the Court that Verizon and

Huawei have recently reached agreement on the matters subject of Verizon’s Motion, including

an agreement on (a) search terms Huawei will run in connection with email discovery and (b) a

joint scheduling proposal that the parties will submit separately for the Court’s consideration,

which will not impact the trial date and will propose adjustments to certain dates to ensure an

orderly progression of fact and expert discovery and facilitate a focused and streamlined

presentation of issues to the Court in Daubert and summary judgment filings; (ii) withdraws its

Motion from the Court’s docket; and (iii) respectfully requests that the Court therefore cancel the

December 17, 2020 hearing on the Motion (Dkt. No. 116).




                                                 1
Case 2:20-cv-00030-JRG Document 121 Filed 12/14/20 Page 3 of 4 PageID #: 14849




DATED: December 14, 2020            Respectfully submitted,

                                   By: /s/ Deron R. Dacus
                                       Charles Verhoeven
                                       charlesverhoeven@quinnemanuel.com
                                       Brian Mack
                                       brianmack@quinnemanuel.com
                                       QUINN EMANUEL URQUHART & SULLIVAN
                                       50 California Street, 22nd Floor
                                       San Francisco, California 94111-4788
                                       Telephone: 415-875-6600
                                       Fax: 415-875-6700

                                       Patrick Curran
                                       patrickcurran@quinnemanuel.com
                                       QUINN EMANUEL URQUHART & SULLIVAN
                                       111 Huntington Ave, Suite 520
                                       Boston, Massachusetts 02199
                                       Telephone: 617-712-7100
                                       Fax: 617-712-7200

                                       Deepa Acharya
                                       deepaacharya@quinnemanuel.com
                                       QUINN EMANUEL URQUHART & SULLIVAN
                                       1300 I Street NW, Suite 900
                                       Washington, D.C. 20005
                                       Telephone: 202-538-8000
                                       Fax: 202-538-8100

                                       Deron R. Dacus
                                       State Bar No. 00790553
                                       The Dacus Firm, P.C.
                                       821 ESE Loop 323, Suite 430
                                       Tyler, TX 75701
                                       Phone: (903) 705-1117
                                       Fax: (903) 581-2543
                                       ddacus@dacusfirm.com

                                       E. Glenn Thames Jr.
                                       State Bar No. 00785097
                                       Potter Minton P.C.
                                       110 North College, Suite 500
                                       Tyler TX 75702
                                       Phone: (903)-525-2219
                                       Fax: (903) 593-0846
                                       glennthames@potterminton.com

                                       2
Case 2:20-cv-00030-JRG Document 121 Filed 12/14/20 Page 4 of 4 PageID #: 14850




                                                Attorneys for Verizon Business Network Services,
                                                Inc., Cellco Partnership D/B/A Verizon Wireless,
                                                Verizon Data Services LLC, Verizon Business
                                                Global LLC, Verizon Services Corp., and Verizon
                                                Patent and Licensing Inc.




                                CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing document has been served on
all counsel of record via electronic notification on December 14, 2020.


                                             /s/ Deron R. Dacus
                                             Deron R. Dacus




                                                3
